EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2: A method for preparing durable super-hydrophobic fabrics 
	wherein the step of drying comprises pre-curing the fabric for 1-3 min at the temperature of 60-80°C and curing the fabric for 1-3 min at the temperature of 120-160°C, or drying the fabric for 30-60 min at the temperature of 120-150°C,
	wherein the low-surface-energy substances are at least one of silicone oil, long-chain alkane compounds with carbon atom number n≥16 and perfluoroalkyl compounds with carbon atom number n≤6,
	wherein the total concentration of amphiphilic particles and low-surface-energy substances in the Pickering emulsion is 0-300 mg/mL, but not 0; wherein the mass ratio of amphiphilic particles to low-surface-energy substances in the Pickering emulsion is 1:0-30; but not 0,
	wherein when the low-surface-energy substances is the silicone oil, the total concentration of the amphiphilic particles and the low-surface-energy substances is 80-120 mg/ml, and the mass ratio of the amphiphilic nanoparticles to the low-surface-energy substances is 1:0.5-5.
Allowable Subject Matter
Claims 2-4, 6-7 and 9 are allowed.
Withdrawn claim 1 is cancelled.
The following is an examiner’s statement of reasons for allowance: as set forth in Applicant’s arguments of February 22, 2022 and corresponding Declaration of the same date, the closest prior art such as CN-101704529B does not teach the claimed invention including all of the limitations set forth. Specifically, applicants have demonstrated criticality of the range of 80-120 mg/ml. Furthermore, the combination of steps,  ranges, ratios and materials would not have been obvious over the prior art. Examiner notes that the Examiner’s Amendment corrects what seems to be a typographical error in the claim, as the removed limitation was previously deleted in the claimset of November 9, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786